Case: 3:21-cv-50213 Document #: 1 Filed: 05/25/21 Page 1 of 7 PagelD #:1

[If you need additional space for ANY section, please attach an additonal sheet and reference that section.]

UNITED STATES DisTRICT couRTRECE] VED

FOR THE NORTHERN DISTRICT OF ILLINOIS

 

 

 

 

MAY 25 2021
. Dohnso THOMAS G BR
Cott er ine. t\ 5 CLERK. U. s. DISTRICT Oo, er
5
)
Plaintiff(s), ) 21 cv 50213
) Judge lain D. Johnston
v. ) agistrate Judge Lisa A. Jensen
Schaal Drahryet (5%) _ Magi nanan
)
)
)
Defendant(s). )
COMPLAINT OR EMPLOYMENT DISCRIMINATION
1. This is an action for employment discrimination.
2. The plaintittis Cothorine, Joh naan of the
county of. Meheary in the state of {| may .
3. The defendant is Schon | ‘Dist met 156 , whose

 

street address is_65O Pe. ohn ‘Puckey Derive

(city Alaonguin (county) Melhenry (state) T-Winots (ZIP) GoloD.
(Defendant’s telephone number) (g447)-_6 59 - G15%

 

4. The plaintiff sought employment or was employed by the defendant at (streetaddress)

-650_ De, Sehn Burkey Deve (ity) Algona isn

(county) Mahoney (state) I 1 try (ZIP code) Galo a.

[lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016
7.1

7.2

Case: 3:21-cv-50213 Document #: 1 Filed: 05/25/21 Page 2 of 7 PagelD #:2

[if you need additional space for ANY section, please attach an additional sheet and reference that section.]

The plaintiff [check one box]

(a) UO was denied employment by the defendant.

(b) O was hired and is still employed by the defendant.

(c) BS was employed but is no longer employed by the defendant.

The defendant discriminated against the plaintiff on or about, or beginning on or about,

(month) Tonsacy, (day) Qi (year QGa\

(Choose paragraph 7.1 or 7.2, do not complete both.)

(a) The defendant is not a federal governmental agency, and the plaintiff
[check one box] Phas Ohas not filed a charge or charges against the defendant

asserting the acts of discrimination indicated in this complaint with any of the
following government agencies:
(i) the United States Equal Employment Opportunity Commission, on or about
(month) Apr: } (day) 1% (year) Qoal
(Gi) & the Illinois Department of Human Rights, on or about
(month), Aeci\ (day)_ 1% (year) Doal .
(b) Ifcharges were filed with an agency indicated above, a copy of the charge is

attached. fl Yes, No, but plaintiff will file a copy of the charge within 14 days.

It is the policy of both the Equal Employment Opportunity Commission and the Illinois
Department of Human Rights to cross-file with the other agency all charges received. The

plaintiff has no reason to believe that this policy was not followed in this case.

The defendant is a federal governmental agency, and
(a) the plaintiff previously filed a Complaint of Employment Discrimination with the

[if you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 04/05/2018

2
Case: 3:21-cv-50213 Document #: 1 Filed: 05/25/21 Page 3 of 7 PagelD #:3

[If you need additional space for ANY section, please attach an additional sheet and reference that secticn.]

defendant asserting the acts of discrimination indicated in this court complaint.
fA Yes (month) Aor| (day) 13 (year) DON
O No, did not file Complaint of Employment Discrimination

(bo) = The plaintiff received a Final Agency Decision on (month) lay
(day)_4) (year) DOD| _.

(c) Attached is a copy of the
(i) Complaint of Employment Discrimination,
f Yes U1 No, butacopy will be filed within 14 days.
(ii) Final Agency Decision

f Yes 1 NO, buta copy will be filed within 14 days.

(Complete paragraph 8 only if defendant is not a federal governmental agency.)

(a) 0 the United States Equal Employment Opportunity Commission has not
issued a Notice of Right to Sue.

(b) the United States Equal Employment Opportunity Commission has issued
a Notice of Right to Sue, which was received by the plaintiff on
(month) May (day) 4¢ (year) DOR a copy of which

Notice is attached to this complaint.

The defendant discriminated against the plaintiff because of the plaintiff's [check only
those that apply]:
(a) O Age (Age Discrimination Employment Act).

(b) O Color (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).

[if you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 04/05/2018

3
Case: 3:21-cv-50213 Document #: 1 Filed: 05/25/21 Page 4 of 7 PagelD #:4

(If you need additional space for ANY section, please attach an additional sheet and reference that section.)

(c) Disability (Americans with Disabilities Act or Rehabilitation Act)

(d) O National Origin (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).
(e) O Race (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).

(f) O Religion (Title VII of the Civil Rights Act of 1964)

(g) O Sex (Title VII of the Civil Rights Act of 1964)

10. If the defendant is a state, county, municipal (city, town or village) or other local
governmental agency, plaintiff further alleges discrimination on the basis of race, color, or

national origin (42 U.S.C. § 1983).

11. Jurisdiction over the statutory violation alleged is conferred as follows: for Title VII claims
by 28 U.S.C.§1331, 28 U.S.C.§1343(a)(3), and 42 U.S.C.§2000e-5(f)(3); for 42
U.S.C.§1981 and §1983 by 42 U.S.C.§1988; for the ADA by 42 U.S.C.§12117; for the
Rehabilitation Act, 29 U.S.C. § 791; and for the ADEA, 29 U.S.C. § 626(c).

12. The defendant [check only those that apply]

(a) 0) failed to hire the plaintiff.

(b) terminated the plaintiff's employment.

(c) O failed to promote the plaintiff.

(d) 0 failed to reasonably accommodate the plaintiff's religion.
(e) O failed to reasonably accommodate the plaintiff’s disabilities.
(f) BH failed to stop harassment;

(g) O retaliated against the plaintiff because the plaintiff did something to assert rights
protected by the laws identified in paragraphs 9 and 10 above;

(h} 1 other (specify):

 

[If you need additional space for ANY section, please attach an additional sheet and reference that section]

Rev. 04/05/2018

4
13.

14,

15.

16.

Case: 3:21-cv-50213 Document #: 1 Filed: 05/25/21 Page 5 of 7 PagelD #:5

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

 

 

 

The facts supporting the plaintiff’s claim of discrimination are as follows:

Ir was dischacaed after Trlang mn
the Etoc,. The vreasn TP Clal &
eeouse. 3 was ld tm na longer
Cewrkt to we and tht thay wai

Soc | Yeot On [-ay-ai T=

 

F oe atved on emerl from the Schat Jebornt

Seting TT wes SWred Sr Geekiry majital -+rentmedt
[AGE DISCRIMINATION ONLY] Defendant knowingly, intentionally, and willfully

discriminated against the plaintiff.

The plaintiff demands that the case be tried by a jury. Yes §f No

THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
[check only those that apply]

(a) ) Direct the defendant to hire the plaintiff.

(b) CO Direct the defendant to re-employ the plaintiff.

(c) O Direct the defendant to promote the plaintiff.

(d) QO Direct the defendant to reasonably accommodate the plaintiff's religion.

(e) QO Direct the defendant to reasonably accommodate the plaintiff’s disabilities.

(f) "Direct the defendant to (specify): To poy o%- the defenderis

tenuce theova\ns 04.2 63 @t whet, Hue
oe VAN SOO w bo Qracrkad -

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 04/05/2018

5
Case: 3:21-cv-50213 Document #: 1 Filed: 05/25/21 Page 6 of 7 PagelD #:6

 

 

 

(g) 3 Ifavailable, grant the plaintiff appropriate injunctive relief, lost wages,
liquidated/double damages, front pay, compensatory damages, punitive
damages, prejudgment interest, post-judgment interest, and costs, including
reasonable attorney fees and expert witness fees.

(h) JM Grant such other relief as the Court may find appropriate.
(Plaintiffs signature)¥V

Caotherne Dohresy

(Plaintiff's name)

ISl Beidleuxel Circle

(Plaintiff's street address)

(City)Loe ta the HelleState) I inors (ziP) 601S6
(Plaintiff's telephone number) (G47) - BQO —- Lt lQALI

Date: 5-20 -2Q\

[lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 04/05/2018
6
Case: 3:21-cv-50213 Document #: 1 Filed: 05/25/21 Page 7 of 7 PagelD #:7

EEOC Form 5 (11/09)

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Nee Charge
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act a FEPA
Statement and other Information before completing this form.
[x] EEoc 440-2021-02127
ILLINOIS DEPARTMENT OF HUMAN RIGHTS and EEOC

 

State or focal Agency, if any

Name (indicate Mr, Ms., Mrs.) Home Phone Year of Birth
CATHERINE M JOHNSON (847) 800-4194

 

 

 

Street Address City, State and ZIP Code

151 BRIDLEWOOD CIRCLE, LAKE IN THE HILLS,IL 60156

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That | Believe Discriminated Against Me or Others, (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No, Employees, Members Phone No.
SCHOOL DISTRICT 158 201 - 500 (847) 659-6158
Street Address City, State and ZIP Code

650 DR JOHN BURKEY DR, ALGONQUIN, IL 60102

 

 

 

 

 

Name No. Employees, Members Phone No.

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate boxfes),) DATE(S) DISCRIMINATION TOOK PLACE
Earllest Latest

[| RACE [| COLOR [| SEX [| RELIGION [] NATIONAL ORIGIN 01-28-2021 01-28-2021

RETALIATION [| AGE [x] DISABILITY | GENETIC INFORMATION
[| OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (f adoftfanal paper is needed, attach extra sheet(s}}:
1 began employment with Respondent in or around 2004, My most recent position was Music
Teacher. During my employment, | filed EEOC Charge #440-2017-04319. Subsequently, I was
discharged.

| believe | have been discriminated against in retaliation for engaging in protected activity,
in violation of Title VII of the Civil Rights Act of 1964, as amended.

| also believe | have been discriminated against because of my disability, in violation of the
Americans with Disabilities Act of 1990, as amended.

 

 

1 want this charge filed with both the EEOC and the State or local Agency, | NOTARY - When necessary for State and Local Agency Requirements
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

accordance with their procedures. ] swear or affirm that | have read the above charge and that it

 

 

 

| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief,
SIGNATURE OF COMPLAINANT

Digitally signed by Catherine Johnson on 04-13-2021 | susscriBeD AND SWORN TO BEFORE ME THIS DATE
10:16 AM EDT (month, day, year)

 

 

 
